DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 26, 2022, has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments made to the Claims have overcome the claim objection and the 101 rejection previously set forth in the Non-Final Office Action dated August 29, 2022.   

Response to Arguments
Applicant's arguments filed October 26, 2022,with respect to the 103 rejection have been fully considered but they are not persuasive. 
On pages 9-10 of the Amendment/Request for Reconsideration-After Non-Final Rejection dated October 26, 2022, the applicant argued:

    PNG
    media_image1.png
    156
    719
    media_image1.png
    Greyscale

But under a broadest reasonable interpretation (BRI), Shultz’s determination of “the number of pixels residing in a particular range of density values in a region” as taught in lines 38-57 in col. 5 reads on the determined classification because Schultz’s determination of “the number of pixels residing in a particular range of density values in a region” would necessarily include arranging pixels in a corresponding region into particular ranges/classes of density values based on the pixels’ density values.  Without such an arrangement, Schultz would have determined “the number of pixels residing in a particular range of density values in a region,” and such an arrangement would represent levels of pixel density (at various graylevels) for the corresponding region (see, e.g., MPEP 2111.01 I, which state that under the BRI, “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification,” and https://www.merriam-webster.com/dictionary/classify, which defines the word “classify”).  Indeed, the claims as recited do not limit the claimed level of density to be a single level of density with respect to each entire region as described by the specification, and par. 54 of the specification also generally describes the density as “the level of quantization”(see MPEP 2111.01 II, which states that it is improper to import claim limitations from the specification).  
On page 10 of the Amendment/Request for Reconsideration-After Non-Final Rejection dated October 26, 2022, the applicant argued:

    PNG
    media_image2.png
    121
    711
    media_image2.png
    Greyscale

Unlike Applicant’s argument, Shultz as applied teaches that the frequency map is used to set at least one parameter of an imaging equipment for acquiring a second image of at least one region of the plurality of regions of the sample because lines 35-55 in col. 8 of Schultz teaches adjusting a dynamic range of the output device to enhance contrast in the radiographic image for regions based on the heuristic peak detection analysis of the histogram image, where the examiner interprets the histogram image as the claimed frequency map, the adjusted dynamic ranges as the claimed at least one parameter, the contrast-enhanced image as the claimed second image, and the output device as the claimed imaging equipment.
In view of the foregoing responses, the 103 rejection is maintained with respect to the independent claims and claims dependent thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Publication No. 2009/0245640) in view of Schultz (US Patent No. 5,588,071). 
Regarding Claim 1, Li teaches a computer-implemented method comprising (see, e.g., abstract and pars 41, 67 and 120 and FIG. 4, which teach a computer implemented method for analyzing an image);
binarizing, by a computing device, a plurality of pixels for a raw image of the sample to transform the raw image into binary data comprising a value of one or zero set for each pixel of the plurality of pixels to quantize the raw image into two discrete intensity levels (see, e.g., pars70-72 and FIGS. 4 and 5, which teach converting an inputted image into a binary image by classifying all pixels into 1 or zero, which correspond to two discrete levels of intensity, i.e., 0 for a white pixel and 1 for a black pixel; the examiner interprets the inputted image for the binarization as the claimed raw image); 
generating, by the computing device, a plurality of run-length encoded components from the binary data for each of a plurality of dimensions for the raw image (see, e.g., pars. 77-78, which teach detecting adjacent black pixels constituting a connected component in x-axis and/or y-axis), each of the plurality of run-length encoded components for a particular dimension comprising a length of a sequence of adjacent pixels found in the particular dimension with the same value in the binary data (see, e.g., par. 75, which teaches that the connected components are certain numbers of pixels that are connected and have the same color in the binary image data); 
generating, by the computing device, at least one projection of the raw image based at least in part on a projection value for each of the plurality of dimensions (see, e.g., pars 96-101, which teach generating and displaying a histogram that specifies the sizes of the bounding boxes as the classes and the numbers of the connected components as the frequencies of occurrence; the examiner interprets the displayed histograms as claimed projection that is generated based on the purported projection value), the projection value for a particular dimension providing a measure of the density of the objects present in the particular dimension based at least in part on the run-length encoded components generated for the particular dimension (see, e.g., pars. 81-82 teach determining numbers of components connected along an axis, e.g., x or y axis, and numbers of black pixels constituting each of the connected components; the examiner interprets these numbers of the connected components and black pixels therein as the claimed projection values because the provide a measure of object density in a particular dimension, e.g., a line along an x or y axis, is populated with black pixels); 
Li as applied however does not explicitly teach that the disclosed method is “for generating a frequency map representing a density of objects found in a plurality of regions of a sample”, which includes “determining, by the computing device, a classification for each region of the plurality of regions based at least in part on the at least one projection of the raw image, wherein the classification represents a level of density of the corresponding region” and “generating, by the computing device, the frequency map comprising the determined classification for each region of the plurality of regions of the sample, wherein the frequency map is used to set at least one parameter of an imaging equipment for acquiring a second image of at least one region of the plurality of regions of the sample.”
However, in the analogous art, Schultz teaches a method for generating a frequency map that includes generating a density histogram for each region of an input image, mapping the generated histograms spatially into the histogram image by classifying pixels in the histograms into various graylevels based on their density values and regions, and adjusting a dynamic range of the output device to enhance contrast in the radiographic image for regions based on the heuristic peak detection analysis of the histogram image (see, e.g., lines 4-15, 38-57 and 65-67 in col. 5, lines 1-15 in col. 6, and lines 35-55 in col. 8 and FIGS. 3 and 4 a-d; the examiner interprets the density histogram as the claimed projection, the classification of pixels based on the density values as the claimed classification, the histogram image as the claimed frequency map, the adjusted dynamic ranges as the claimed at least one parameter, the contrast-enhanced image as the claimed second image and the output device as the claimed imaging equipment).  
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to identify the density levels of Li’s histograms and spatially map the histograms into the histogram image by classifying pixels as taught by Schultz because doing so would retain information about the spatial distribution of density values in histograms, which are typically lost without the spatial mapping but useful in automating image processing (see, e.g., lines 20-41 in col. 3 of Schultz).  

Claims 8 and 15 recite limitations that are similar in scope to some of the limitations of Claim 1.  As such, for those limitations of Claims 8 and 15, the same rationales applied to the corresponding limitations of Claim 1 are also applied.  With respect to limitations of Claims 8 and 15 that are not similar in scope to any of the limitations of Claim 1, they are addressed below:
With respect to Claim 8, Li teaches an apparatus (see, e.g., abstract, the image search apparatus 10 in FIG. 1 and pars. 45-46 and 54 and FIGS. 1 and 2 of Li, which teach an apparatus for analyzing an image) comprising at least one processor (see, e.g., the processor 4 in FIG. 1 and pars. 54-56, 119-122) and at least one memory including a computer program code (see, e.g., the memory device 5 in FIG. 1 and the program code and pars. 55-56, 120-122).
With respect to Claim 15, Li teaches a non-transitory computer storage medium comprising instructions (see, e.g., abstract, the memory device 5 in FIG. 1 and pars. 55-56 and 120-122).

Regarding Claim 2, 9 and 16, Li and Schultz as applied teach or at least suggest the method, the apparatus and the non-transitory medium as recited in Claims 1, 8 and 15, respectively, and Schultz further teaches that the frequency map is used to set at least one parameter differently than used to acquire the raw image of the sample for acquiring images of regions of the plurality of regions identified with a particular level of density (see, e.g., lines 35-55 in col. 8 , which teach adjusting a dynamic range of the output device to enhance contrast in the radiographic image for regions based on the heuristic peak detection analysis of the histogram image; the examiner interprets the histogram image as the claimed frequency map and the adjustment made to the dynamic range as the claimed parameter that has been set differently using the frequency map).

Regarding Claims 7, 14 and 21, Li and Schultz as applied teach or at least suggest the method, the apparatus and the non-transitory medium as recited in Claims 1, 8 and 15, respectively, and Li further teaches that each of the dimensions comprises at least one of a row of the raw image and a column of the raw image (see, e.g., pars. 77-78 of Li, which teach detecting connected components in a plurality of dimensions, e.g., black runs connected in x-axis and y-axis). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Schultz and further in view of Ota (U.S. Patent Publication No. 2015/0054982).
Li and Schultz as applied teach or at least suggest the method, the apparatus and the non-transitory medium as recited in Claims 2, 9 and 16, respectively, however, they do not explicitly teach that the at least one parameter comprises a magnification that is set higher than a magnification used to acquire the raw image.  
In the analogous art of image analysis, Ota as applied teach enlarging (thus changing a magnification parameter) an area of an image using a histogram type depth map (see, e.g., pars., and 68-72).  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to increase the magnification parameter when acquiring an image using the teachings of Li and Schultz because doing so would allow the viewer to confirm the details of the AOI, thereby increasing the convenience of use (see, e.g., par. 73).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Schultz and further in view of Miyagi (US Patent Publication No. 2007/0206228) or alternatively over Li in view of Schultz and further in view of Yada (US Patent No. 6320981).
Li and Schultz as applied teach or at least suggest the method, the apparatus and the non-transitory medium as recited in Claims 1, 8 and 15, respectively, however, they do not explicitly teach “identifying the level of density for each region of the plurality of regions involves at least one of (1) identifying the region as low density in response to one or more projection values corresponding to the region being above a threshold and as high density in response to the one or more projection values corresponding to the region being below the threshold and (2) identifying the region as low density in response to the one or more projection values corresponding to the region being closer to a higher mean of a first distribution of the projection values and a high density in response to the one or more projection values corresponding to the region being closer to a lower mean of a second distribution of the projection values  
In the analogous art of image analysis, Miyagi teaches categorizing an area as a high or low density area based on a comparison between an average pixel value of the area and a threshold value; when the pixel value is less than the threshold value, the area is determined as a high-density area, and when the value is equal to or more than the threshold value, the area is determined as a low-density area (see, e.g., par. 46). It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li and Schultz to identify a level of density of region as either a high or low density as taught by Miyagi because doing so would reduce processing frequency of switching between high and low area compare to thresholding using a single pixel value of an area (see, e.g., par 45).
Alternatively, in the analogous art of image analysis, Yada teaches calculating high and low density area distribution mean values and determining whether an area is a high or low density area based on the high and low density area distribution means (see, e.g., lines 58-67 in col. 17, lines 1-10 in col. 18 and FIG. 9).  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li and Schultz to identify a level of density of region as either a high or low density as taught by Yada because doing so would allow the efficient usage of block truncation coding on an input image having mixed CG images and scanned image areas and minimizes quality degradation of a decomposed image, providing a high-quality decomposed image more reliably (see, e.g., lines 42-46 in col. 16, lines 48-58 in col. 35, and lines 9-13 in col. 36).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Schultz, and further in view of Miyagi and Goto (US Patent Publication No. 2016/0012614).  
Li, Schultz and Miyagi as applied teach or at least suggest the method, the apparatus and the non-transitory medium as recited in Claims 4, 11and 18, respectively, however, they do not explicitly teach that “the threshold is based at least in part on a mean of the projection values that make up the projection.”  
In the analogous art of image analysis, Goto as applied teaches a threshold value calculating unit that calculates an average concentration value of a region as a threshold value (see, e.g., pars. 57 and 58).  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li, Schultz and Miyagi to use a threshold value that that is based on a mean of the projection values as taught by Goto because doing so would allow setting a threshold value internally, i.e., data available from an image being processed, which is easier than setting it externally (see, e.g., par. 5).  

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Schultz, and further in view of Goto and Wang (US Patent Publication No. 2013/0058588).  
Li, Schultz and Yada as applied teach the method, the apparatus and the non-transitory medium as recited in Claims 4, 11and 18, respectively, however, they do not explicitly teach that “one or more Gaussian Mixture Models are used to fit the projection values that make up the projection to the first and second distributions.”
In the analogous art of image analysis, Wang as applied teaches fitting the distribution of the pixel intensities using GMM (see, e.g., par. 60).  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li, Schultz and Goto to use GMM as taught by Wang because it was known at the effective filing date of the claimed invention that GMM may be used to fit values to multiple clusters and the modification constitutes a mere usage of GMM for its known purpose without any change to its function, yielding nothing more than predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.R./Examiner, Art Unit 2669              
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669